DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/CN2018/096400, filed on 07/20/2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 & 3-5 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Nomoto (US 2013/0043679).
Regarding Claim 1, Nomoto discloses a wind driven electric generator [wind power generator] (Abstract), comprising:
a fan element including a fan blade [30] and a transmission shaft [2], the fan blade [30] being served to receive a wind force for rotation [a windmill which receives wind power to be rotated in a constant rotational direction around a predetermined rotation shaft line], the transmission shaft [2] [30] to transfer the rotary motion of the fan blade [a windmill which receives wind power to be rotated in a constant rotational direction around a predetermined rotation shaft line] (FIG. 13, Claim 1);
a first generator [9] being in driven connection with the transmission shaft [2] such that the first generator [9] is driven by the transmission shaft [2] to generate electric energy [second power generation unit that has a rotor, which is arranged so as to be coaxial with the flywheel and rotate integrally with the flywheel, generates the electric power] (FIG. 13, Claim 1);
a motor [70] electrically connected [FIG. 12B shows electric motor 70 “electrically connected to the “first generator” 9 through flywheel 7] to the first generator [9] and being in driven connection with the transmission shaft [2], wherein the motor [70] receives the electric energy generated by the first generator [9] to rotate the transmission shaft [2], thereby maintaining the rotation of the transmission shaft when a rotational speed of the transmission shaft cannot be maintained by wind [the output portion 10 outputs all the electric powers, generated by both the first power generator 5 and the second power generator 9, together to the external device 19 (the external power supply system 19A and the battery 19B), and not the electric powers generated by the first power generator 5 and the second power generator 9 but the drive electric power for the electric motor 70 based on the electric power supplied from the external device 19 (the external power supply system 19A and the battery 19B) is supplied to the electric motor 70 by the drive electric power supply portion 16.] (FIG. 13, ¶ [0120]); and
a generating device including a second generator [5], a maximum power point tracker [13] and an energy storage element [19B], the second generator [5] being in driven connection with the transmission shaft [2] such that the second generator [5] is driven by the transmission shaft [2] to generate electric energy, the maximum power point tracker [13] electrically connected between the second generator [5] and the energy storage element [5], the electric energy generated by the second generator [5] being stored to the energy storage element [19] under the control of the maximum power point tracker [13] (FIG. 12B-13, ¶ [0121]; the electric powers generated by the first power generator 5 and the second power generator 9 are input to the rectifiers 12 to be input to a step-up controller 13, and the DC power with a predetermined voltage is supplied to the battery (storage unit) 19B and may be stored therein).
Regarding Claim 3, Nomoto discloses the wind driven electric generator of claim 1 [see rejected Claim 1], wherein the motor is a DC motor [whereby the DC power is converted into the drive electric power for the electric motor 70 and may be supplied to the electric motor 70] (¶ [0118]).
Regarding Claim 4, Nomoto discloses the wind driven electric generator of claim 1 [see rejected Claim 1], wherein the fan blade is a curved-type [30 are “curved-type”] OR (FIG. 11).
Regarding Claim 5, Nomoto discloses the wind driven electric generator of claim 1 [see rejected Claim 1], wherein the maximum power point tracker [13] reduces an amount of power generated by the second generator [5] when the energy storage element [19B] is fully charged [predetermined voltage] (FIG. 12B-13, ¶ [0121]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nomoto (US 2013/0043679) according to Claim 1 and in further view of McMaster (US 2010/0117372).
Regarding Claim 2, Nomoto discloses the wind driven electric generator of claim 1 [see rejected Claim 1].
Nomoto does not discloses wherein the first generator is a DC generator.
McMaster teaches a DC generator [To comment generally on the generator 22 a, wind turbines are supplied with several different types of generators … and DC generators (typically small wind turbines)] (¶ [0059]).
It would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate McMaster’s DC generator into Nomoto’s first generator. One would be motivated to so to charge the battery 19B directly. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH ORTEGA/Examiner, Art Unit 2832